Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is an appeal [by James S. Merritt, Charles F. Black, and Stephen Morris] from the decisión of the Commissioner of Patents rejecting appellants’ application for a patent for an improvement in metal lockers. The three tribunals of the *123Patent Office were unanimous in the rejection of appellants’ claims. Their opinions are full and complete in the analysis of the prior art, showing that the subject-matter of appellants’ twenty-six claims is covered by prior patents, to which reference is made. It is conclusively disclosed that appellants’ entire structure is no more than the mere aggregation of parts, either found in the references cited or common in similar structures, each part performing a well-known function.
Though the combination of old elements in appellants’ structure is undoubtedly an improvement over the prior art, and probably has resulted in the production of a stronger and more durable locker, and one of easier construction than before existed, it is well settled that mere aggregation, when the result is but a combination of the known functions of the various parts, is not invention. Hailes v. Van Wormer, 20 Wall. 353, 22 L. ed. 241; James Spear Stove & Heating Co. v. Kelsey Heating Co. 85 C. C. A. 444, 158 Fed. 622; Re Davenport, 23 App. D. C. 370.
In adopting the conclusion reached by the tribunals of the Patent Office, it is unnecessary to review appellants’ claims in the light of the prior art. It is sufficient to say that nothing is disclosed which would, in our opinion, warrant the issue of a patent.
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required. Affirmed.